                                                                                                     Reset F01m

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     State of Califom ia, et al.                      )   Case No: 4: 17-cv-05783
 4                                                    )
                                     Plaintiff(s),    ) APPLICATIO N FOR
 5                                                    ) ADMISSION OF ATIORNEY
             v.
                                                      ) PRO HAC VICE
 6   Heath and Human Services, et al.                 ~ (CIVIL LOCAL RULE 11-3)
 7                                   Defendant(s).    )
 8   --------------------------~)
         I, Kenneth J. Connelly, Jr.               , an active m em ber in good standing of the bar of
 9
     Arizona                         hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: March for Life Education & Defense Fund in the
     above-entitled action. My local co-cow1sel in this case is Brian Ricardo Chavez-Ochoa              an
11   attorney w ho is a m ember of the bar of this Cow·t in good standing and wh o maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CD-COUNSEL'S ADDRESS OF RECORD:
13
      15100 N. 90th Street                                  4 Jean St. #4
14    Scottsdale, AZ 85260                                  Valley Springs, CA 95252
       MY TELEPHONE# OF RECORD:                             LOCAL CD-COUNSEL'S TELEPHONE# OF RECORD:
15    (480) 444-0020                                       (209) 772-3013
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CD-COUNSEL'S EMAIL ADDRESS OF RECORD :
16    KConnellycmADFlegal.org                              brianrcmchavezochoalaw. com
        I am an active m ember in good standing of a United States Cowt or of the highest cow·t of
17   another State or the District of Colum bia, as indicated above; my bar number is: 025420
18       A hue and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjun; that the foregoing is tnte and correct.
21
      Dated:      12/ 13/ 18                                         Kenneth J. Connelly, Jr.
22                                                                              APPLICANT

23
                                      ORDER GRANTING APPLICATIO N
24                             FO R ADMISSIO N OF ATIORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Kenneth J. Connelly, Jr.                     is granted,
     subject to the term s and conditions of Civil L.R. 11-3. All papers filed by the attorney m ust indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-cowlSel
27   designated in the application will COilStitute n otice to the p arty.

     Dated: 12/14/2018
28
                                                             UN ITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
             CERTIFICATE OF GOOD STANDING
           ISSUED BY THE DISCIPLINARY CLERK
                 FOR AND ON BEHALF OF
             THE SUPREME COURT OF ARIZONA




       The Disciplinary Clerk pursuant to Rule 74, Rules of the Supreme
Cowt of Arizona, hereby certifies that according to the records of the State
Bar, KENNETH JOHN CONNELLY was duly admitted to practice as an
attorney and counselor at law in all courts of Arizona by the Supreme Court
of Arizona on January 30, 2008 and is now; as of the date of this Certificate,
an active member of the State Bar of Arizona in good standing.



                                  Given under the seal of the Disciplinary
                                  Clerk of the Supreme Court of Arizona this
                                  JulyJl, 2018.



                              ~-~~
                              l1daMCQUeetl
                                  Disciplinary Clerk
